Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Sep. 1, 2021 have been entered.  

Status of the Claims
Claims 1, 4, 5, 9, and 11-13 are pending and are now under consideration.  Claim 1 has been amended; claims 2, 3, 6-8, 10, and 14-17 are cancelled.  This Office Action is in response to the request for continued examination filed on Sep. 14, 2021.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1, 4, 9, and 13 under 35 U.S.C. 102(a)(1) over SIMMONS is withdrawn in light of the claim amendments.

The rejections of claims 1, 4, 5, 9, and 11-13 under 35 U.S.C. 103(a) are withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 5, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, 5, 9, and 11-13 are indefinite in the recitation "selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2 or SEQ ID NO:3 … wherein the plant defensin has a N-terminal alanine" in claim 1.  This language is indefinite because none of SEQ ID NOs:1-3 have an N-terminal alanine, so the claim could be interpreted to exclude all of SEQ ID NOs:1-3.  While the claims are interpreted herein to require any of SEQ ID NOs:1-3 with an N-terminal alanine residue added thereto, that is not how the claim is currently drafted.  If this is the intent of the claim, the clam should be amended to accurately reflect this meaning.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 4, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over SIMMONS (US 6,911,577; Issued Jun. 28, 2005) and HULETT (WO 2013/056309; Pub. Apr. 25, 2013).  
Simmons discloses plant defensin polynucleotide and amino acid sequences (title; abstract).  Simmons teaches that defensin peptides demonstrate antimicrobial (e.g., antibacterial, antifungal) activity (col. 2, line 67 to col. 3, line 9; col. 3, lines 12-15; col. 24, lines 9-12; col. 40, line 66 to col. 41, line 2).  The defensins disclosed by Simmons may be used therapeutically on plants or humans (col. 39, lines 2-9; col. 40, line 66 to col. 42, line 26).  Simmons teaches the defensins may be used as a treatment for, inter alia, aspergillosis, candidiasis, etc. (col. 41, lines 1-12).  Simmons specifically teaches that the defensins may be used as a pharmaceutical treatment for fungal and microbial pathogens, including the treatment of thrush (col. 40, line 66 to col. 41, line 6).  Further, Simmons teaches it is especially advantageous to formulate the defensins as oral Candida spp. in a mucosal or epithelial internal tissue.  Simmons teaches defensins that have the sequence of instant SEQ ID NO: 1 (elected species) as well as the consensus sequence (SEQ ID NO: 24) previously recited in claim 6 (now cancelled).  Specifically, see SEQ ID NOs: 211 (residues 28-77), 212 (residues 27-77), and especially 213 (residues 1-50) of Simmons (cols. 209-211).  
Simmons does not specifically teach the presence of an alanine residue at the N-terminus of the defensin sequences.  However, this is an obvious modification in this art.  
For example, Hulett discloses plant defensins for use in the treatment of human diseases (title; abstract; [00135]).  Hulett teaches that the hemolytic activity of the defensins can be reduced by introducing an alanine residue at the N-terminus of the defensin ([0047]-[0048], [0065], [0095], [00137]-[00139]).  Hulett also teaches that the addition of an N-terminal alanine can ensure efficient cleavage in a Pichia pastoris expression system ([00151]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alanine residue to the N-terminus of any of the defensins taught by Simmons.  One would have been motivated to do so since Hulett teaches an N-terminal alanine can reduce the hemolytic activity of the defensins and can also aid in producing the peptides in a Pichia pastoris
Regarding claim 4, since there are only a very few types of thrush, and since the most common types of thrush affect either the mouth or vagina, Simmons' teaching of "thrush" is considered sufficient to read on either oral or vaginal thrush since the artisan in this field would at once envision either one of these types in light of Simmons' teachings and the very limited types of thrush known in the art.  

Claims 1, 4, 5, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over SIMMONS (US 6,911,577; Issued Jun. 28, 2005), HULETT (WO 2013/056309; Pub. Apr. 25, 2013), DONGARI-BAGTZOGLOU (Dongari-Bagtzoglou, A.  Chapter 2. Innate Defense Mechanisms in Oral Candidiasis in Fungal Immunology: From an Organ Perspective. (2005), Fidel, P. L., Huffnagle, G. B. (Eds.)), and McCRAY (US 2003/0176652; Pub. Sep. 18, 2003).  
The teachings of Simmons and Hulett are presented supra, and are incorporated herein.  
Although the treatment of either oral or vaginal thrush based on Simmons' teachings is considered to be at once envisaged by anyone of skill in this art given the few types of thrush, and since the most common types of thrush affect either the mouth or vagina, Dongari-Bagtzoglou is cited to further show the obviousness of treating either these most common types of thrush.  Dongari-Bagtzoglou reports on innate immune defenses in oral candidiasis of the oral mucosa (pgs. 14-15).  Dongari-Bagtzoglou teaches there are three main variants of oral candidiasis, including the common form known as thrush (p. 17, 2nd col.).  Dongari-Bagtzoglou teaches that Candida species are part of the commensal flora in the oral cavity, and that C. albicans colonizes the oral mucosa at higher rates than many other mucosal sites in humans, but also commonly st col.; Table 2.1; p. 22, 2nd col.).  Dongari-Bagtzoglou also teaches that defensins are synthesized in the oral mucosa and secreted in the saliva, and are involved in homeostatic interactions between the oral mucosa and the commensal flora (section 6.3).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of the defensins disclosed by Simmons (and obvious variants thereof) to treat oral candidiasis (thrush) or vaginal candidiasis.  One would have been motivated to do so with a high expectation of success since Simmons directly teaches that the disclosed defensins can be used to treat candidiasis and thrush.  Further, one would have had a high expectation of success since Dongari-Bagtzoglou teaches that defensins are part of the innate defense against oral candidiasis infections.  
Simmons suggests coating surfaces with the defensin compositions (col. 35, lines 46-48; col. 42, lines 27-28), but does not expressly teach coating medical devices, per se.  
However, McCray discloses the use of defensins alone or in combination with other antimicrobial agents (title; abstract).  McCray teaches the defensins may be coated on any surface of a medical device where inhibition of microbial growth is desired ([0018], [0237]; claim 37).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the defensin compositions of Simmons onto a medical device.  One would have been .  

Claims 1, 4, 9, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over SIMMONS (US 6,911,577; Issued Jun. 28, 2005), HULETT (WO 2013/056309; Pub. Apr. 25, 2013), DONGARI-BAGTZOGLOU (Dongari-Bagtzoglou, A.  Chapter 2. Innate Defense Mechanisms in Oral Candidiasis in Fungal Immunology: From an Organ Perspective. (2005), Fidel, P. L., Huffnagle, G. B. (Eds.)), and HEATH (US 2010/0095408; Pub. Apr. 15, 2010).  
The teachings of Simmons, Hulett, and Dongari-Bagtzoglou are presented supra, and are incorporated herein.  
While Simmons teaches that the defensin compositions can be used in combination with other agents, Simmons does not expressly teach synergistic combinations as recited in instant claims 11-12.  
However, like Simmons, Heath discloses anti-pathogen systems for protecting against pathogens such as fungi (title; abstract).  Heath teaches that synergy occurs between defensins and proteinase inhibitors ([0012], [0014], [0019], [0021]; claims 1-2).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use proteinase inhibitors in combination with the defensin compositions of Simmons.  One would have been motivated to do so with the expectation of providing a synergistic antimicrobial effect per Heath.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the cited references do not teach an N-terminal alanine (response, pgs. 4-6).  
The newly added limitation is addressed by Hulett, and the claims as amended are obvious.  

Conclusion
Claims 1, 4, 5, 9, and 11-13 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658